Case: 20-60262     Document: 00516418448        Page: 1   Date Filed: 08/03/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 3, 2022
                                 No. 20-60262
                                                                        Lyle W. Cayce
                                                                             Clerk
   Moris Esmelis Campos-Chaves,

                                                                     Petitioner,

                                     versus

   Merrick Garland, U.S. Attorney General,

                                                                    Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                           Agency No. A098 793 655


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:
         Moris Campos-Chaves petitions for review of a final order of removal
   issued by the Board of Immigration Appeals, dismissing his appeal from the
   decision of the immigration judge (“IJ”) to deny his motion to reopen.
   Petitioner is a native and citizen of El Salvador who illegally entered the
   United States on January 24, 2005, at Laredo, Texas. On February 10, 2005,
   the Government filed a Notice to Appear (“NTA”) in immigration court and
   charged petitioner as removable under 8 U.S.C. § 1182(a)(6)(A)(i).
   Petitioner did not appear and was ordered removed in absentia.
Case: 20-60262      Document: 00516418448          Page: 2    Date Filed: 08/03/2022




                                    No. 20-60262


          On September 18, 2018, petitioner filed a motion to reopen. He
   principally contended that the IJ lacked authority to conduct the removal
   proceedings because the NTA was defective. Petitioner submitted an
   affidavit in which he stated that he received the NTA but that it did not
   contain the date and time of his removal proceedings. Now he contends that
   we should remand the matter to the Board for reconsideration of his NTA
   challenge in light of Rodriguez v. Garland, 15 F.4th 351 (5th Cir. 2021).
          We disagree. In Rodriguez, the alien received an undated NTA but did
   not receive a subsequent notice of hearing (“NOH”) because he moved.
   Here, by contrast, petitioner received the NTA and does not dispute that he
   also received the subsequent NOH. See Red Br. 9 n.3. The fact that petitioner
   received the NOH (or does not dispute receiving the NOH) makes Rodriguez
   distinguishable. Indeed, we have held that aliens are not entitled to Rodriguez
   remands where they failed to provide their address to the Department of
   Homeland Security. See Spangol-Bastos v. Garland, 19 F.4th 802, 807-08 (5th
   Cir. 2021); Correa Dos Santos v. Garland, No. 21-60791 (June 17, 2022). If an
   alien forfeits his right to a Rodriguez remand by not giving the Government a
   good address, then a fortiori the alien forfeits his right to a Rodriguez remand
   when he in fact receives the NOH (or does not dispute receiving it).
          The petition for review is DENIED. All pending motions are
   DENIED.




                                          2